Title: From George Washington to Anne-César, chevalier de La Luzerne, 24 December 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Head Quarters Newburgh Decembr 24th 1782.
                        
                        I have the honor to acknowledge the receipt of your Excellency’s Letter of the 18th of this Month with one
                            for the Marquis de Vaudreuil which was sealed and forwarded by express immediately, and I am exceedingly obliged to your
                            Excellency for the communication of its contents—As the Marquis informs me he should sail the 22d. I am fearfull that Baron
                            Fuchs who passed this place the 23d in the morning will not arrive in time.
                        The British have a Packet arrived which left England the 3d or 4th of November, the papers published since
                            her arrival give us nothing new. with much esteem—I have the honor to be Your Excellencys Most Obedt humble Servt
                        
                            Go: Washington
                        
                    